Citation Nr: 0602272	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

In the veteran's January 2003 substantive appeal, he 
requested a Travel Board hearing.  The hearing was scheduled 
for September 2003.  Notice was mailed to the veteran in 
August 2003 and was not returned as undeliverable.  The 
regularity of the mail is presumed.  The veteran failed to 
appear for his scheduled hearing.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The matter was previously before the Board in January 2004 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claims are now ready for appellate disposition.


FINDINGS OF FACT


1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not incur a low back disability due to 
any incident of active military service

3.  The veteran did not incur a left shoulder disability due 
to any incident of active military service

4.  The veteran did not incur a right knee disability due to 
any incident of active military service


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for a low back disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for the establishment of service connection 
for a left shoulder disability are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

4.  The criteria for the establishment of service connection 
for a right knee disability are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2001, prior to the initial 
decision on the claims in April 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  Additional VCAA letters were sent in July 2003 and 
March 2004.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the April 2001, 
July 2003, and March 2004 letters as to what kinds of 
evidence was needed to substantiate the service connection 
claims.  The veteran was informed that evidence towards 
substantiating his claims would be evidence of (1) a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  The 
April 2002 rating decision, the December 2002 statement of 
the case (SOC), and the May 2003, August 2003, and July 2005 
supplemental statements of the case (SSOC) in conjunction 
with the April 2001, July 2003, and March 2004 letters, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims.  Thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, Social Security 
Administration (SSA) records, and private medical records 
have been obtained in support of the claims on appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

I.  Low Back

The veteran contends that he is entitled to service 
connection for a low back disability.  Specifically, he 
asserts that he injured his low back in service, which 
resulted in a chronic low back disability.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, the records indicate the 
veteran complained of low back pain in November 2003.  No 
diagnosis was given.  In February 1974, the veteran again 
complained of low back pain and muscle spasms.  The veteran 
was diagnosed with possible muscle strain. In June 1975, the 
veteran reported he injured his low back.  He complained of 
sharp pain in the lower quadrant of his back.  The veteran 
was diagnosed with myalgia secondary to paraspinal muscle 
spasm.  In July 1976, the veteran had muscle spasms of L1 
through L3.  Finally, in September 1976, the veteran 
complained of back problems.  He informed the provider that 
he worked with heavy ammunition.  The examiner noted the 
veteran was in no acute distress. There were no further 
complaints in service.  The veteran did not report any back 
complaints upon his November 1976 Report of Medical History 
taken in anticipation of his separation from active duty.  
The corresponding physical examination was negative for a 
diagnosis of a low back disorder. 
    
The mere fact that the veteran complained of back pain and 
spasms in service is not enough to establish service 
connection; there must be evidence of a chronic back 
disability resulting from the reported injury.  As noted 
above, a chronic low back disability was not diagnosed during 
the veteran's service or upon his separation from said 
service.  Similarly, there has been no showing of continuity 
of symptomatology after service to support a finding of 
chronicity.  38 C.F.R. 
§ 3.303(b).  The first complaints with respect to the 
veteran's back are dated in 2000, some 24 years after the 
veteran's separation from service.  

VA outpatient treatment records dated in September 2000 note 
degenerative joint disease (DJD) and traumatic arthritis.  
Entries dated in 2001 show the veteran complained of low back 
pain on multiple occasions.  X-rays of the lumbosacral spine 
were negative in January 2001.  There was no evidence of 
acute fracture, dislocation, or degenerative disc disease 
(DDD) of the lumbar spine.  A May 2001 electromyography (EMG) 
was negative for lumbar radiculopathy.  

The first radiographic evidence of DDD is contained in a 
January 2002 lumbar spine x-ray taken by University Family 
Medical Center, and thus, outside the one-year presumptive 
period for arthritis.  38 C.F.R. §§  3.307, 3.309.  The 
report showed narrowing of L4-5 and L5-S1 consistent with DDD 
and sclerosis of the apophyseal joints L4-5 and L5-S1 
consistent with degenerative osteoarthritic changes.  A March 
2002 magnetic resonance imaging (MRI) report of the lumbar 
spine, showed mild DDD changes of L4-5 and mild changes of 
facet joint arthropathy L3-4 and L4-5.

With regard to the 24-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
complaints with respect to the veteran's back, the Board 
notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that a low back disability is the result of an injury 
in service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a low back disability between the period of 
active duty and the initial complaints in 2000 is itself 
evidence which tends to show that a low back disability did 
not have its onset in service or for many years thereafter 
and is not the result of an injury in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of DJD of the 
lumbosacral spine, there is no evidence of record to 
substantiate the critical second and third components of the 
Guiterrez inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of a chronic 
low back disability during the veteran's active duty service 
or within the year following his separation from said 
service.  38 C.F.R. §§  3.30, 3.307, 3.309.  Moreover, there 
was no showing of continuity of back symptomatology after the 
veteran's discharge from service. 38 C.F.R. § 3.303(b).   
Finally, there are no opinions of record, to include the June 
2005 VA examination, that the current diagnosis of DJD of the 
lumbosacral spine is related to the veteran's active duty 
service.  The June 2005 VA examiner opined that the veteran's 
chronic low back pain was not related to the veteran's active 
service and could not say otherwise "without resorting to 
speculation."

While the veteran contends that a low back disability has 
been present since his separation from active service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Left Shoulder

The veteran contends that he is entitled to service 
connection for a left shoulder disability.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  
Contrary to the veteran's present reports, the service 
medical records are wholly devoid of any mention of relevant 
treatment, symptoms or complaints of a left shoulder 
disability.  

The first and only complaints of left arm pain post-service 
are contained in VA outpatient treatment records dated in 
October 2000, some 24 years after the veteran's separation 
from active duty service.  The Board finds the lack of any 
objective evidence of a left shoulder disability between the 
period of active duty and the complaints in 2000 is itself 
evidence which tends to show that a left shoulder disability 
did not have its onset in service or for many years 
thereafter and is not the result of an injury in service.  
See Forshey, 12 Vet. App. at 74.  

Despite evidence of a current diagnosis of chronic left 
shoulder strain, there is no evidence of record to 
substantiate the critical second and third components of the 
Guiterrez inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of a left 
shoulder disability during the veteran's active duty service.   
Moreover, there are no opinions of record, to include the 
June 2005 VA examination, that the current diagnosis of 
chronic left shoulder strain is related to the veteran's 
active duty service.  The June 2005 VA examiner opined as 
there was no evidence of left shoulder problems in service, 
the veteran's current left shoulder strain was not related to 
the veteran's active duty service. 

While the veteran contends that a left shoulder disability 
has been present since his separation from active service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion. Espiritu, 2 Vet. App. at 
494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

III. Right Knee
  
The veteran contends that he is entitled to service 
connection for a right knee disability.  Specifically, he 
asserts that he injured his right knee in service, which 
resulted in a chronic knee disability.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, service medical records 
indicate in April 1974 the veteran complained of trauma to 
his right patella after jumping in a hole.  There was no 
erythema.  The veteran was diagnosed with a sprained right 
knee.  Thereafter, in April 1974 the veteran had limited 
range of motion of the right knee with pain.  In August 1974, 
the veteran was prescribed an ace wrap for inflammation and 
tenderness of the right knee.  There was no effusion.  The 
veteran had full range of motion.  The veteran was diagnosed 
with pain of a questionable etiology.  There were no further 
complaints in service.  The veteran did not report any right 
knee complaints upon his November 1976 Report of Medical 
History taken in anticipation of his separation from active 
duty.  The corresponding physical examination was negative 
for diagnoses of a right knee disorder. 
    
The mere fact that the veteran injured his right knee in 
service is not enough to establish service connection; there 
must be evidence of a chronic right knee disability resulting 
from that injury.  As noted above, a chronic right knee 
disability was not diagnosed during the veteran's service or 
upon his separation from said service.  Similarly, there has 
been no showing of continuity of symptomatology after service 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The first complaints with respect to the veteran's knee are 
dated in 2001, some 25 years after the veteran's separation 
from service.  VA outpatient treatment records dated in 
January 2001 show the veteran complained of bilateral knee 
pain.  X-rays of the right knee were normal.  X-rays of the 
right knee dated in March 2002 were also normal.  The Board 
finds the lack of any objective evidence of a right knee 
disability between the period of active duty and the 
complaints of pain in 2001 is itself evidence which tends to 
show that a right knee disability did not have its onset in 
service or for many years thereafter and is not the result of 
an injury in service.  See Forshey, 12 Vet. App. at 74.  

Despite evidence of a current diagnosis of chronic right knee 
strain with limitation of function, there is no evidence of 
record to substantiate the critical second and third 
components of the Guiterrez inquiry, as enumerated above.   
The service medical and personnel records do not support a 
finding of a chronic right knee disability during the 
veteran's active duty.  Moreover, there was no showing of 
continuity of right knee symptomatology after the veteran's 
discharge from service. 38 C.F.R. § 3.303(b).  Finally, there 
are no opinions of record, to include the June 2005 VA 
examination, that the current diagnosis of chronic right knee 
strain is related to the veteran's active duty service.  The 
June 2005 VA examiner opined that the veteran's chronic right 
knee strain was not related to the veteran's active service 
and could not say otherwise "without resorting to 
speculation."

While the veteran contends that a right knee disability has 
been present since his separation from active service and 
related thereto, his statements do not constitute competent 
evidence of medical nexus opinion. Espiritu, 2 Vet. App. at 
494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


